DETAILED ACTION
Status of the Claims
The present application is a U.S. National Stage Application filed under 35 U.S.C. §371,
on 03/08/2020, of International Application No. PCT/JP2018/030447, filed on 08/16/2018.  This is the first Office Action on the merits.
Examiner acknowledges that Applicant filed a preliminary amendment with its U.S.
National Stage Application on 03/08/2020.  In said preliminary amendment, Applicant
has amended Claims 1-15.  Accordingly, Claims 1-15 are currently pending and addressed herein.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 03/08/2020 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner herewith.

Examiner Note:  Applicant’s Specification, filed 03/08/2020, lacks paragraph numbers.  Accordingly, Examiner references paragraph numbers in corresponding U.S. Patent Application Publication No. 2020/0209894 to Torii et al (hereinafter Torii ‘894) for clarity.    
Drawing Objections
The drawings are objected to because of the following informalities:
Regarding FIG. 6, the “first wireless communicator” and the “second wireless communicator” lack appropriate reference numbers (See FIG. 1, “130A” and “130B”, respectively & Torii ‘894, para [0099]).  
Regarding FIG. 8, the “first wireless operation device”, “unmanned aerial vehicle”, and “second wireless operation device” lack appropriate reference numbers (See FIG. 1, “20A”, “10” and “20B”, respectively & Torii ‘894, para [0146]).
Regarding FIG. 13 & FIG. 14, said drawings are objected to under 37 CFR §1.83(a) because they fail to show the “second determiner 202B” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).  More specifically, FIG. 13 and FIG. 14 describe Modification Example (6-1) and Modification Example (6-2), respectively.  Notably, in such embodiments, the “second determiner 202B” is implemented by the unmanned aerial vehicle 10 rather than the second wireless operation device 20B. (See Torii ‘894, para [0235]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
Title
The title of the invention is not descriptive.  Here, simply “Unmanned Aerial Vehicle Control System, Unmanned Aerial Vehicle Control Method, and Program” falls short of revealing any distinguishable aspects of Applicant’s invention (e.g., control system and method that determines whether an operator visually recognizes an unmanned aerial vehicle to avoid erroneous switching of operation authority, etc.).  A new title is required that is clearly indicative of the invention to which the claims are directed.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. More specifically, a patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. In addition, formalities often used in patent claims should be avoided. (See MPEP 608.01(b)).
Regarding the Abstract, while Applicant properly removed reference numbers in his/her amendment (see Abstract as amended 03/08/2020), Applicant still utilizes legal phraseology often used in patent claims including: “flight control means”, “determination means”, and “switching means”, which should be avoided.   
Correction is required.
Specification Body
The disclosure is objected to because of the following informalities:
Regarding paragraph [0099] of Torii ‘894, Examiner suspects that Applicant intended “when the operation authority is transferred to the second wireless operation device 20B, the operation authority flag of the second wireless communicator 130B is set on, and the operation authority flag of the first wireless communicator 130A is set  off.  Clarification is required. 
Regarding paragraph [0100] of Torii ‘894, in view of FIG. 7 and para [0101], Examiner suspects that Applicant intended “extinguished” in two instances.
Regarding paragraphs [0122]-[0124] of Torii ‘894, Examiner seeks clarification regarding “accepted” in each instance.  Examiner questions whether “accepted” is referencing “the second wireless operation device 20B accepts a switching instructions” (Torii ‘894, para [0122]) or “switcher 102 acquires a result of determination obtained by the determiner 202B” (Torii ‘894, para [0118], i.e., when the determination result is “acquired”).  Examiner suspects that Applicant may be referencing paras [0067], [0129]-[0131] and [0163].  Clarification is required.  Also, regarding para [0122], Torii ‘894 has published “maybe” in lieu of “may be”.  
Regarding paragraph [0136]-[0139] of Torii ‘894, Examiner questions whether each instance of “photographing device” is referencing “second photographing device 30B” or a different “photographing device of the second operator B” (See Torii ‘894, paras [0070]-[0072] & paras [0125]-[0133], i.e. references are to second wireless operation device 20B & para [0140]). 
Regarding paragraph [0152], Torii ‘894 has published “anyone” in lieu of “any one”.
Regarding paragraph [0157] of Torii ‘894, Examiner questions whether Applicant intended “Step S300”.
Regarding paragraph [0159], Torii ‘894 has published “onto” in lieu of “on to”.
Regarding paragraph [0160] of Torii ‘894, Applicant fails to describe the line between Step S304 and Step  S306.
Regarding paragraph [0161] of Torii ‘894, Applicant fails to describe the line between Step S305 and Step  S306.
Regarding paragraph [0162] of Torii ‘894, Examiner suspects that Applicant intended “power” as well as “second wireless operation device 20B” in three instances.  
Regarding paragraph [0164] of Torii ‘894, in view of FIG. 8, Examiner suspects that Applicant intended (Step S304), “wireless communicator 130B” in three instances, an “the second wireless operation device 20B” in one instance.
Regarding paragraph [0173] of Torii ‘894, in view of FIG. 9, Examiner suspects that Applicant intended “a first determiner 201A”.
Regarding paragraph [0174] of Torii ‘894, Examiner suggests that Applicant introduce “Modification Example (1)” at the beginning of said paragraph for clarity.
Regarding paragraphs [0175] – [0178] of Torii ‘894, Examiner suggests “the first determiner 201A” in multiple instances for clarity. 
Regarding paragraph [0183] of Torii ‘894, Examiner suggests that Applicant introduce “Modification Example (2)” at the beginning of said paragraph for clarity.
Regarding paragraph [0188] of Torii ‘894, Examiner suggests that Applicant introduce “Modification Example (3)” at the beginning of said paragraph for clarity.
Regarding paragraph [0193] of Torii ‘894, Examiner suggests that Applicant introduce “Modification Example (4)” at the beginning of said paragraph for clarity.
Regarding paragraph [0205] of Torii ‘894, Examiner suggests that Applicant introduce “Modification Example (5)” at the beginning of said paragraph for clarity.
Regarding paragraph [0206] of Torii ‘894, Examiner suggests that Applicant introduce “Modification Example (5-1)” at the beginning of said paragraph for clarity.
Regarding paragraph [0212] of Torii ‘894, “detector” lacks a reference number in multiple instances. 
Regarding paragraphs [0213], [0215], [0219], [0225], [0228], [0232] and [0240] of Torii ‘894, Examiner suggests that Applicant make references to FIG. 9 (e.g., when referencing elements therein) when appropriate for clarification. 
Regarding paragraph [0217] of Torii ‘894, Examiner suggests that Applicant introduce “Modification Example (5-2)” at the beginning of said paragraph for clarity.
Regarding paragraph [0231] of Torii ‘894, Examiner suggests that Applicant introduce “Modification Example (5-3)” at the beginning of said paragraph for clarity.
Regarding paragraph [0235] of Torii ‘894, Examiner suggests that Applicant introduce “Modification Example (6)” at the beginning of said paragraph for clarity.
Regarding paragraph [0236] of Torii ‘894, Examiner suggests that Applicant introduce “Modification Example (6-1)” at the beginning of said paragraph for clarity.
Regarding paragraph [0245] of Torii ‘894, Examiner suggests that Applicant introduce “Modification Example (6-2)” at the beginning of said paragraph for clarity.
Regarding paragraph [0250] of Torii ‘894, Examiner suggests that Applicant introduce “Modification Example (7)” at the beginning of said paragraph for clarity.


Examiner Note:  Applicant’s specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  At least in view of the numerous objections above, Applicant’s cooperation is requested in correcting any further errors of which Applicant may become aware in the specification during its review/correction. 

Claim Objections
Claims 1-15 are objected to because of the following informalities:
As per Claim 1, Examiner suggests “switch…flies in accordance with [[an]] the instruction from the first operator” for proper antecedence.
As per Claims 2-6, 9-13, Examiner suggests “is further configured to:”
As per Claims 7-8, Examiner suggests “is further configured to:”.  Further, Examiner suggests “[[a]] the result of the determination regarding the second operator when the switching instruction is accepted” for proper antecedence and clarity.    
As per Claim 14, Examiner points Applicant to Claim 1 above regarding said substantially similar issue. 
As per Claim 15, Examiner suggests “non-transitory computer-readable .   
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 1, said Claim is rejected as follows:
Initially, Applicant recites “at least one microprocessor configured to:  control flying…; determine…; and switch….”.  In view of FIG. 1, the unmanned aerial vehicle 10 includes a controller 11, the first wireless operation device 20A includes a controller 21A, and the second wireless operation device 20B includes a controller 21B.  In this vein, Examiner questions whether the recited “unmanned aerial control system” could include only “one microprocessor”.  For example, in view of FIG. 5, “flight controller 101” and “switcher 102” are components of the unmanned aerial vehicle 10 while the “determiner 202B” is a component of the second wireless operation device 20B (See also FIG. 8 & para [0146] of Torii ‘894).  Applicant must particularly claim its invention.
Next, said Claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  (See MPEP § 2172.01).  Here, the problem being solved by Applicant is preventing an operator from “erroneously press[ing] the switching instruction button” and “operation authority [being] transferred even though [that operator] does not visually recognize the unmanned aerial vehicle 10” due to, for example, “there may be an obstacle between the unmanned aerial vehicle 10 and the [operator’s operation device] or [that operator] disabled until a number of elements perform a number of respective functions.  (See para [0147] of Torii ‘894, “the switching instruction button of the second wireless operation device 20B is disabled in advance” & para [0083] of Torii ‘894, “when the unmanned aerial vehicle 10 enters the communication range of the second wireless operation device 20B, the unmanned aerial vehicle 10 outputs a predetermined pattern of light from the light emitter 14. The second wireless operation device 20B analyzes the image picked up by the second photographing device 30B, and determines whether or not the predetermined pattern of light is detected, to thereby determine whether or not the second operator B visually recognizes the unmanned aerial vehicle 10” & para [0085] of Torii ‘894, “[w]hen the second wireless operation device 20B has detected the predetermined pattern of light, the second wireless operation device 20B enables the switching instruction button” & para [0088] of Torii ‘894, “when [it is determined that the unmanned aerial vehicle 10 has been visually recognized] the switching instruction button of the second wireless operation device 20B is enabled. On the contrary, when [it is determined that the unmanned aerial vehicle has not been visually recognized], the switching instruction button of the second wireless operation device 20B is disabled.  Thus, even when the second operator B erroneously presses the [disabled] switching instruction button, the operation authority is not transferred to the second wireless operation device 20B”).  In this vein, Claim 1 falls short of reciting any structure (e.g., wireless operation device) configured in any particular manner (e.g., to disable/enable a switching instruction button as disclosed) to actually realize Applicant’s solution to Applicant’s contemplated problem.  By simply reciting a “predetermined determination method”, without reciting essential 
As per Claim 2, Examiner questions whether Applicant intended “when the second operator is not visually recognize the unmanned aerial vehicle”.  Claim 1 requires the determination to occur.
As per Claim 3, Examiner questions whether or not “a predetermined determination method” is referencing the “predetermined determination method” of Claim 1 (i.e., antecedence issue).  Applicant must particularly claim its invention.
As per Claim 4, similar to Claim 2, Examiner questions whether Applicant intended “when the first operator is not visually recognize the unmanned aerial vehicle or when the second operator is not visually recognize the unmanned aerial vehicle”.  Claim 3 and Claim 1 require the respective determinations to occur.
As per Claim 5, similar to Claim 4, Examiner questions whether Applicant intended “when the first operator is not visually recognize the unmanned aerial vehicle”.  Claim 3 requires the determination to occur. 
As per Claims 6-8, said Claims are rejected by virtue of their dependency from Claim 1.
As per Claims 9-13, said Claims are rejected by virtue of their dependency from Claim 1.  Here, while Applicant starts introducing elements/functions (i.e., “based on an image picked up by a camera” of Claim 9 and “output a predetermined pattern of light” and “determining based on the image whether the predetermined pattern of light is detected” of Claim 10, “output a directional radio wave or a directional radio sound wave” and determining “based on the directional radio wave or the directional radio sound wave” of Claim 11, acquiring positional information and determining based on the positional information of Claim 12, and determining 
As per Claims 14-15, said Claims, in line with Claim 1 above, are incomplete for omitting essential elements, such omission amounting to a gap between the elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0049947 to Hayama (hereinafter Hayama ‘947) in view of Japanese Patent Application No. JP 2017-74826 to Sugaki et al. (hereinafter Sugaki ‘826, via citations to the Non-Patent Literature English translation of Sugaki ‘826 by IP.com, hereinafter IP.com).
As per Claim 1, Hayama ‘947 teaches [a]n unmanned aerial vehicle control system (See FIG. 1), comprising at least one microprocessor (para [0069], “configured as a computer…with a processor” & para [0058]) as follows:
Initially, Hayama ‘947 teaches control flying by an unmanned aerial vehicle based on an instruction from a first operator (FIG. 1 & para [0064], moving body 1 an “unmanned air vehicle (drone)”& para [0065], “operator remotely operates the moving body 1 using the controller device 2” & para [0068], “input section 22…outputs remote control commands to the communication section 21 [which] transmits the remote control commands to the communication section 17 of the moving body 1” & para [0069], “communication section 17…outputs remote control commands…to the control section 14 [which] controls the driving section 11…” & para [0070], “driving section 11 produces the propulsion of the moving body 1”);
Next, Hayama ‘947 teaches determine whether [an] operator visually recognizes the unmanned aerial vehicle based on a predetermined determination method; (FIG. 1 & para 
However, Hayama ‘947 does not explicitly disclose that [the operator that visually recognizes the unmanned aerial vehicle is] a second operator OR switch from a first state to a second state based on a result of the determination regarding the second operator, wherein the unmanned aerial vehicle flies in accordance with an instruction from the first operator in the first state and the unmanned aerial vehicle flies in accordance with an instruction from the second operator in the second state.  Regardless, Sugaki ‘826 discloses “[a] remotely controlled unmanned aerial vehicle that can be controlled by each of a plurality of control terminals [as well as] a control takeover means [] for taking over control between [the] plurality of control terminals” (IP.com, page 1, Abstract).  More specifically, Sugaki ‘826 teaches a “taking over from the control of the control terminal A by the pilot A to the control of the control terminal B by the pilot B” (IP.com, page 4, para [3]) where “pilot A [may] fly the unmanned airplane 10 to [a] place where the control is taken over”, “the unmanned airplane 10 shifts to [a] control [the operator that visually recognizes the unmanned aerial vehicle is] a second operator AND switch from a first state to a second state based on a result of the determination regarding the second operator, wherein the unmanned aerial vehicle flies in accordance with an instruction from the first operator in the first state and the unmanned aerial vehicle flies in accordance with an instruction from the second operator in the second state.  Sugaki ‘826 evidences that it may be desired to switch control of a particular UAV from a first control terminal associated with a first pilot-operator to a second control terminal associated with a second pilot-operator.  (See cites herein).  Yet further, in the context of switching control, Sugaki ‘826 suggests the use of light emission as a means of communication between that particular UAV and the control terminal to which control is to be transferred. (See cites herein, i.e., “another control terminal”, e.g., the second control terminal).  Within this backdrop, Hayama ‘947 explicitly presents its method as a way “to confirm more reliably that [an] operator sees the moving body 1” (para [0089]).  Particularly, “in the case in which the operator sees the light and transmits a response signal is confirmed…operations such as remote control by the operator and autopilot become possible” (para [0099], i.e., as a result of a confirmed determination regarding the operator, control by that operator is enabled) and “in the case in which the operator is unable to see the light, and [a] response signal indicating that the light is seen is not transmitted [and] the response confirmation section 13 determines that a response is not confirmed…operations such as remote control by the operator and autopilot may be disabled”.  (para [0100], i.e., as a result of an unconfirmed determination regarding the operator, control by that operator is disabled).  Accordingly, expanding Hayama’s ‘947 method beyond a one operator/terminal application to the two operator/terminal application of Sugaki ‘826 leads to expected results.  Namely, before control takeover mode, the UAV would interact with the control terminal in control of the UAV, e.g., the first control terminal (i.e., light emitted from the UAV in the direction of the first control terminal, the first pilot-operator inputs a response signal via the first control terminal upon seeing the light, the UAV confirms the first pilot-operator as being able to see the UAV), during control takeover mode, the UAV would interact with any control terminal to be in control of the UAV, e.g., the second control terminal (i.e., light emitted from the UAV in the direction of the second control terminal while in the state of waiting for reception of the next flight control signal, the second pilot-operator inputs a response signal via the second control terminal upon seeing the light, the UAV confirms the second pilot-operator as being able to see the UAV) and, after control takeover mode, the UAV would interact with the control terminal in control of the UAV, e.g., the second control terminal (i.e., light emitted from the UAV in the direction of the second control terminal, the second pilot-operator inputs a response signal via the second control terminal upon seeing the light, the UAV confirms the second pilot-operator as being able to see the UAV) such that the 
	As per Claim 2, Hayama ‘947 as modified teaches the unmanned aerial vehicle control system of Claim 1 above.  
	However, Hayama ‘947 does not explicitly disclose [wherein the at least one microprocessor is configured to:] switch from the first state to the second state when the second operator is determined to visually recognize the unmanned aerial vehicle.  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations). 
	Further,  Hayama ‘947 does not explicitly disclose wherein the at least one microprocessor is configured to: restrict switching from the first state to the second state when the second operator is not determined to visually recognize the unmanned aerial vehicle.  Regardless, during the “control takeover mode” of Sugaki ‘826, “the unmanned airplane 10 [hovers] and stands by at that place in the air” and “[waits] for reception of the next flight control signal from terminal B”  (IP.com, page 4, para [4], i.e., a controller to be in control of the UAV).  Here, “in response to the transition to the hovering state” “the unmanned airplane 10 [may be] automatically actuated to indicate that it is in a state of waiting for reception of the next flight control signal…[that] include light emission operations (lighting/flashing, etc.) by light emitting means” (IP.com, page 4, para [7], e.g., the light emission of Hayama ‘947, in line with Claim 1).  In this vein, Sugaki ‘826 discloses that this “hovering [may be] performed for a predetermined restrict switching from the first state to the second state when the second operator is not determined to visually recognize the unmanned aerial vehicle.  Hayama ‘947 indicates that “in the case in which [an] operator is unable to see the light, and [a] response signal indicating that the light is seen is not transmitted [and] the response confirmation section 13 determines that a response is not confirmed…operations such as remote control by [that] operator and autopilot may be disabled”.  (para [0100], i.e., as a result of an unconfirmed determination regarding that operator, control by that operator is not permitted).  Here, in line with Claim 1, expanding application of Hayama’s ‘947 method to pilot-operator B leads to expected results (i.e., if the UAV does not confirm pilot-operator B as being able to see the UAV, pilot-operator B is rendered unable to provide a flight control signal, and control is not switched to control terminal B).  One would have done so to comply with “regulations that permit a moving body to be remote-controlled only in cases in which the operator is able to see the moving body being operated”.  (Hayama ‘947, para [0002]).
	As per Claim 3,  Hayama ‘947 as modified teaches the unmanned aerial vehicle control system of Claim 1 above.  
	Further, Hayama ‘947 teaches [wherein the at least one microprocessor is configured to] determine whether the first operator visually recognizes the unmanned aerial vehicle based on a predetermined determination method  (Here, Examiner points Applicant to the citations in 
However, Hayama ‘947 does not explicitly disclose wherein the at least one microprocessor is configured to [] switch from the first state to the second state based further on a result of the determination regarding the first operator.  Regardless, Sugaki ‘826 contemplates “maneuvering within a range that can be visually recognized by both parties” (IP.com, page 5, para [1]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hayama ‘947 to include wherein the at least one microprocessor is configured to [] switch from the first state to the second state based further on a result of the determination regarding the first operator.  Hayama ‘947 explicitly suggests its method as a way “to confirm more reliably that [an] operator sees the moving body 1” (para [0089]).  Here, in line with Claim 1, the method of Hayama ‘947 can be applied before, during, and after the “control takeover mode” of Sugaki ‘826 with predictable results.  One would have done so to comply with “regulations that permit a moving body to be remote-controlled only in cases in which the operator is able to see the moving body being operated”.  (Hayama ‘947, para [0002]).  If either the first operator (e.g., pilot-operator A) or the second operator (e.g., pilot-operator B) is unable to see the moving body at the time of takeover, such regulation would not be complied with.
As per Claim 4, Hayama ‘947 as modified teaches the unmanned aerial vehicle control system of Claim 3 above.  
However, Hayama ‘947 does not explicitly disclose wherein the at least one microprocessor is configured to: restrict switching from the first state to the second state when the first operator is not determined to visually recognize the unmanned aerial vehicle or when the second operator is not determined to visually recognize the unmanned aerial vehicle; (Here, Examiner points Applicant to the citations and rationale in Claim 2 above regarding said latter substantially similar recitations).
Further, Hayama ‘947 does not explicitly disclose [wherein the at least one microprocessor is configured to:] switch from the first state to the second state when the first operator is determined to visually recognize the unmanned aerial vehicle and the second operator is determined to visually recognize the unmanned aerial vehicle.  (Here, Examiner points Applicant to the citations and rationale in Claim 3 and Claim 2 respectively above regarding said substantially similar recitations.  One would have done so to ensure that both the first operator and the second operator are able to see the moving body in compliance with regulations).   
As per Claim 5, Hayama ‘947 as modified teaches the unmanned aerial vehicle control system of Claim 3 above.
However, Hayama ‘947 does not explicitly disclose wherein the at least one microprocessor is configured to switch from the first state to the second state when the first operator is not determined to visually recognize the unmanned aerial vehicle and the second operator is determined to visually recognize the unmanned aerial vehicle.  Regardless, in line with Claim 1 above, Hayama ‘947 as modified teaches wherein the at least one microprocessor is configured to switch from the first state to the second state when… the second operator is determined to visually recognize the unmanned aerial vehicle.  In this vein, in light of Claim 2 above (i.e., during control takeover mode) the unmanned airplane 10 may, while hovering, be capable of being seen by the second operator (e.g., pilot-operator B) while no longer being capable of being seen by the first operator (i.e., pilot-operator A, e.g., if fail-safe function wherein the at least one microprocessor is configured to switch from the first state to the second state when the first operator is not determined to visually recognize the unmanned aerial vehicle and the second operator is determined to visually recognize the unmanned aerial vehicle.  Here, in line with Claim 1, the method of Hayama ‘947 can be applied before, during, and after the “control takeover mode” of Sugaki ‘826 with predictable results.  One would have done so to comply with “regulations that permit a moving body to be remote-controlled only in cases in which the operator is able to see the moving body being operated”.  (Hayama ‘947, para [0002]).  Notably, stepping back, Applicant does not claim switching from the first state to the second state when the second operator is determined to not visually recognize the unmanned aerial vehicle.  Arguably, for the sake of argument and without admission, such a step would appear counter to the teachings of Hayama ‘947 as discussed herein.  However, Applicant has not claimed this because, presumably, as recognized by Hayama ‘947, doing so would not be in compliance with the regulations.  Accordingly, Examiner’s rationale is further buttressed.  Not unlike Hayama ‘947, Applicant’s steps simply seek regulatory compliance.          
As per Claim 6, Hayama ‘947 as modified teaches the unmanned aerial vehicle control system of Claim 1 above.
However, Hayama ‘947 does not explicitly disclose wherein the at least one microprocessor is configured to issue a predetermined notification to the second operator when the first state is to be switched to the second state.  Regardless, in light of Claim 2 above, Sugaki ‘826 teaches that “in response to the transition to the hovering state” “the unmanned airplane 10 wherein the at least one microprocessor is configured to issue a predetermined notification to the second operator when the first state is to be switched to the second state.  Such a notification would be desired to timely prompt the second control terminal because “hovering [may be only] performed for a predetermined time before the fail-safe function is activated” and takeover is no longer possible. (See IP.com, page 5, para [3]).  
As per Claim 7, Hayama ‘947 as modified teaches the unmanned aerial vehicle control system of Claim 1 above.
However, Hayama ‘947 does not explicitly disclose wherein the at least one microprocessor is configured to receive a switching instruction from the second operator, and switch from the first state to the second state based on a result of determination when the switching instruction is accepted.  Regardless, Sugaki ‘826 discloses that “the unmanned airplane 10 may have a control lock mechanism [so that it] does not accept control from another control terminal [e.g., control terminal B] when receiving a control signal from one control terminal [e.g., control terminal A]” (IP.com, page 5, para [5]).  Here, Sugaki ‘826 acknowledges that “it is necessary to release the control lock mechanism when taking over” (i.e., when transferring control) and that the “control lock may be automatically released in response to entering [the standby state]” or “a control lock release command switch” may be used to transmit “a signal for releasing the control lock [] from one control terminal [e.g., control terminal A]” (IP.com, page 6, para [1]).  Within this backdrop, after release of the control lock mechanism and in response to reception of a control signal from [a] control terminal [e.g., control terminal B]” or “a control lock command switch” may be used to transmit “a signal for performing control lock [] from the control terminal and this signal is received” (IP.com, page 5, para [5]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hayama ‘947 to include wherein the at least one microprocessor is configured to receive a switching instruction from the second operator, and switch from the first state to the second state based on a result of determination when the switching instruction is accepted.  One would have done so to avoid interference between control terminals while transferring control between control terminals (see IP.com, page 5, para [4]).  
As per Claim 9, Hayama ‘947 as modified teaches the unmanned aerial vehicle control system of Claim 1 above.
Further, Hayama ‘947 teaches wherein the at least one microprocessor is configured to determine whether the [] operator visually recognizes the unmanned aerial vehicle based on an image picked up by a camera of at least one of the unmanned aerial vehicle or the second operator (FIG. 5 & para [0110], “imaging section 18 of the moving body 1a is configured as a camera…that captures the supervisor who supervises the moving body and outputs captured image data to the response confirmation section 13…light-emitting section 12…emits light in the direction of the supervisor…[t]he response confirmation section 13 analyzes image data from the imaging section 18…in which the supervisor makes a predetermined gesture indicating that the 
However, Hayama ‘947 does not explicitly disclose [the operator that visually recognizes the unmanned aerial vehicle is] a second operator  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations). 
As per Claim 10, Hayama ‘947 as modified teaches the unmanned aerial vehicle control system of Claim 9 above.
Further, Hayama ‘947 teaches wherein at least one of the unmanned aerial vehicle or the second operator is configured to output a predetermined pattern of light (FIG. 5 & para [0110], “light-emitting section 12 [of moving body 1a] emits light in the direction of the supervisor” & para [0114] & para [0109], “supervisor… may also be the operator”)
Next, Hayama ‘947 teaches wherein the at least one microprocessor is configured to determine whether the [] operator visually recognizes the unmanned aerial vehicle by determining based on the image whether the predetermined pattern of light is detected (Here, Examiner points Applicant to the citations in Claim 9 above regarding said substantially similar recitations.  See also para [0114].)
However, Hayama ‘947 does not explicitly disclose [the operator that visually recognizes the unmanned aerial vehicle is] a second operator  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations).
As per Claim 11, Hayama ‘947 as modified teaches the unmanned aerial vehicle control system of Claim 1 above.
Further, Hayama ‘947 teaches wherein at least one of the unmanned aerial vehicle or the [] operator is configured to output a directional radio wave or a directional radio sound wave (FIG. 7 & para [0118], “marker apparatus 3…is provided with four markers 31 to 34, and input section 35, a control section 36, and a transmitting section 37” & para [0119], “supervisor [] wears the marker apparatus 3” & para [0120], “transmitting section 37…transmits a directional signal (such as infrared rays or sound waves) having a predetermined directionality”)
Next, Hayama ‘947 teaches wherein the at least one microprocessor is configured to determine whether the [] operator visually recognizes the unmanned aerial vehicle based on the directional radio wave or the directional sound wave detected by a sensor of at least one of the unmanned aerial vehicle or the second operator (para [0118], “moving body 1b [includes] a receiving section 19” & para [0120], “receiving section 19 [] receives and outputs the directional signal to the response confirmation section 13” & para [0122], “control section 36 controls markers 31 to 34 to emit light…indicating that the supervisor sees the light emitted from the light-emitting section 12 [of the moving body 1b]” & para [0124], “response confirmation section 13 identifies the [marker] apparatus [3] that transmitted the directional signal to the receiving section 19…[and when] the light emission state of the identified marker apparatus 3 is a predetermined light emission state indicating that the supervisor sees the light, the response confirmation section 13 determines that a response indicating that the supervisor sees the light emitted…is confirmed”).
However, Hayama ‘947 does not explicitly disclose [the operator is] a second operator  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations).
As per Claim 13, Hayama ‘947 as modified teaches the unmanned aerial vehicle control system of Claim 1 above.
Next, Hayama ‘947 teaches wherein the at least one microprocessor is configured to determine whether the [] operator visually recognizes the unmanned aerial vehicle based on an operation performed by the second operator (FIG. 7 & para [0118], “marker apparatus 3…is provided with four markers 31 to 34, and input section 35…” & para [0119], “supervisor [] wears the marker apparatus 3” & para [0122], “input section 35…by which the supervisor controls the light emission state of the markers 31 to 34…supervisor inputs…a light emission confirmation operation indicating that the supervisor sees the light emitted from the light-emitting section 12 [of the moving body 1b]” & para [0124], “[when] the light emission state of the identified marker apparatus 3 is a predetermined light emission state indicating that the supervisor sees the light, the response confirmation section 13 determines that a response indicating that the supervisor sees the light emitted…is confirmed”) 
However, Hayama ‘947 does not explicitly disclose [the operator is] a second operator  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations).
As per Claim 14, Hayama ‘947 teaches [a]n unmanned aerial vehicle control method as follows:
Initially, Hayama ‘947 teaches controlling flying by an unmanned aerial vehicle based on an instruction from a first operator AND determining whether [an] operator visually recognizes the unmanned aerial vehicle based on a predetermined determination method  (Here, Examiner points Applicant to the citations in Claim 1 above regarding said substantially similar recitations).
However, Hayama ‘947 does not explicitly disclose that [the operator that visually recognizes the unmanned aerial vehicle is] a second operator OR switching from a first state to a second state based on a result of the determination regarding the second operator, wherein the 8unmanned aerial vehicle flies in accordance with an instruction from the first operator in the first state and the unmanned aerial vehicle flies in accordance with an instruction from the second operator in the second state.  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations).
As per Claim 15, Hayama ‘947 teaches [a] non-transitory computer-readable information storage medium for storing a program (para [0060]-[0061]) as follows:
Initially, Hayama ‘947 teaches control flying by an unmanned aerial vehicle based on an instruction from a first operator AND determine whether [an] operator visually recognizes the unmanned aerial vehicle based on a predetermined determination method; (Here, Examiner points Applicant to the citations in Claim 1 above regarding said substantially similar recitations).
However, Hayama ‘947 does not explicitly disclose that [the operator that visually recognizes the unmanned aerial vehicle is] a second operator OR switch from a first state to a second state based on a result of the determination regarding the second operator, wherein the unmanned aerial vehicle flies in accordance with an instruction from the first operator in the first state and the unmanned aerial vehicle flies in accordance with an instruction from the second operator in the second state. (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations).

Claims 8 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayama ‘947 in view of  Sugaki ‘826, as applied herein, and further in view of U.S. Patent Application Publication No. 2018/0164807 to Kuhara (hereinafter Kuhara ‘804). 
As per Claim 8, Hayama ‘947 as modified teaches the unmanned aerial vehicle control system of Claim 1 above.
However, Hayama ‘947 does not explicitly disclose wherein the at least one microprocessor is configured to determine whether the unmanned aerial vehicle is located within a predetermined switching region, and switch from the first state to the second state based on a result of determination when the unmanned aerial vehicle is determined to be located within the predetermined switching region.  Regardless, Kuhara ‘804 discloses a “flight control system” (FIG. 1 & para [0081]) wherein an “operator 1 and the VOs 2, 3, and 4 are a plurality of responsible observer candidates” who “visually observe [a] drone 30” (para [0091]).  In particular, Kuhara‘804 teaches a “responsible observer determination section 112 [that] determines... responsible observation areas, which are areas in which the plurality of responsible observer candidates are to visually observe the drone 30 as responsible observers” (para [0095] & para [0106], “hemispherical areas whose centers are current positions of the operator 1 and the VOs 2, 3, and 4” in which “the operator 1 and the VOs 2, 3, and 4 can visually observe the drone 30”).  In light of FIG. 8, a “start point [402]” of a flight route may be in a first “responsible observation area 421” associated with a first responsible observer (e.g., VO 2) , a “waypoint [403]” of the flight route may be in a second “responsible observation area [422]” associated with a second responsible observer (e.g., VO 3) and an “arrival point [404]” of the flight route may be in a third “responsible observation area [423]” associated with a third responsible observer (e.g., VO 4) (See FIG. 8 & paras [0141]-[0143]).  In such aspects, responsibility for wherein the at least one microprocessor is configured to determine whether the unmanned aerial vehicle is located within a predetermined switching region, and switch from the first state to the second state based on a result of determination when the unmanned aerial vehicle is determined to be located within the predetermined switching region.  One would have done so to extend the range in which a drone can legally operate (e.g., beyond the observation region in which a particular operator is positioned to further predetermined observation regions where further respective responsible observers are positioned).  Here, Kuhara ‘807 suggests that an operator and a VO are both “responsible observer candidates” (para [0091]).  Accordingly, considering Sugaki ‘826, substituting further “operator(s)” for Kuhara’s ‘807 “VO(s)” leads to expected results (i.e., further operator(s) are still responsible observer candidates).  Here, similar to Hayama ‘947, Kuhara ‘807 seeks compliance with “a regulation that permits the flight of a drone only within an area in which an operator can visually observe the drone” (Kuhara ‘807, para [0003]) and/or “within areas in which the operator or one of the VOs can visually observe the drone” (Kuhara ‘807, para [0006]).
As per Claim 12, Hayama ‘947 as modified teaches the unmanned aerial vehicle control system of Claim 1 above.
However, Hayama ‘947 does not explicitly disclose wherein the at least one microprocessor is configured to: acquire unmanned aerial vehicle positional information on a position of the unmanned aerial vehicle; acquire operator positional information on a position of the second operator, and determine whether the second operator visually recognizes the unmanned aerial vehicle based on the operator positional information and the unmanned aerial vehicle positional information.  Regardless, Kuhara ‘804 discloses a “flight control system” (FIG. 1 & para [0081]) wherein an “operator 1 and the VOs 2, 3, and 4 are a plurality of responsible observer candidates” who “visually observe [a] drone 30” (para [0091]).  In particular, a notification device 10 of the flight control system includes a control unit 102 having a central control section 111 and a responsible observer determination section 112 (FIG. 2 & para [0092]), where the “central control section 111 obtains drone positional information indicating the position of the drone 30 [and] obtains…terminal positional information indicating positions of terminals carried by a plurality of responsible observer candidates” (para [0094]) and where the “responsible observer determination section 112 determines, on the basis of the drone positional information and the…terminal positional information, responsible observation areas, which are areas in which  the plurality of responsible observer candidates are to visually observe the drone 30 as responsible observers” (para [0095] & para [0106], “hemispherical areas whose centers are current positions of the operator 1 and the VOs 2, 3, and 4” in which “the operator 1 and the VOs 2, 3, and 4 can visually observe the drone 30”).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hayama ‘947 to include wherein the at least one microprocessor is configured to: acquire unmanned aerial vehicle positional information on a position of the unmanned aerial vehicle; acquire operator positional information on a position of the second operator, and determine whether the second operator visually recognizes the unmanned aerial vehicle based on the operator positional information and the unmanned aerial vehicle positional information.  Here, substituting one known process for determining whether an operator (i.e., first operator, second operator, etc.) visually recognizes a UAV (e.g.,, based on a visual observation area determined based on drone and observer-terminal positional information) for another (See Claim 1, i.e., receiving/confirming a response signal from a controller device indicating that a light emitted, by the UAV, in the direction of the controller device is seen) leads to expected results (i.e., confirmation that the UAV is/should be visible to the operator).  Such known processes could further supplement each other (e.g., first as a check of the second or vice versa).  One would have done so to comply with “regulations that permit a moving body to be remote-controlled only in cases in which the operator is able to see the moving body being operated”.  (Hayama ‘947, para [0002]).  
Conclusion
The following prior art, made of record but not currently relied upon, is considered pertinent to Applicant's disclosure:  U.S. Patent Application Publication No. 2018/0373238 to Bergan et al.6

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        

/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665